                             Case 2:20-cv-02330-MCE-DB Document 14 Filed 12/28/20 Page 1 of 4


                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            ZOE K. WILHELM (SBN 305932)
                        2   zoe.wilhelm@faegredrinker.com
                            CINDY C. UNEGBU-ARIBISALA (SBN 329311)
                        3   cindy.aribisala@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        4   Los Angeles, California 90067
                            Telephone: +1 310 500 2090
                        5   Facsimile: +1 310 500 2091
                        6 FAEGRE DRINKER BIDDLE & REATH LLP
                          JEFFREY S. JACOBSON (Pro Hac Vice to come)
                        7 jeffrey.jacobson@faegredrinker.com
                          1177 Avenue of the Americas, 41st Floor
                        8 New York, New York 10036
                          Telephone: +1 212 248 3191
                        9
                            Attorneys for Defendant
                       10   BLIZZARD ENTERTAINMENT, INC.
                       11 BURSOR & FISHER, P.A.
                          L. TIMOTHY FISHER (SBN 191626)
                       12 ltfisher@bursor.com
                          JOEL D. SMITH (SBN 244902)
                       13 jsmith@bursor.com
                          1990 North California Blvd., Suite 940
                       14 Walnut Creek, CA 94596
                          Telephone: +1 925 300 4455
                       15
                            Attorneys for Plaintiff
                       16   BRIAN SACCO
                       17   [Additional attorneys on following page]
                       18
                                                          UNITED STATES DISTRICT COURT
                       19
                                                      EASTERN DISTRICT OF CALIFORNIA
                       20

                       21
                            BRIAN SACCO,                                  Case No. 2:20-cv-02330-MCE-DB
                       22
                                             Plaintiff,                   Hon. Morrison C. England, Jr.
                       23                                                 Magistrate Hon. Deborah Barnes
                                   v.
                       24                                                 JOINT STIPULATION TO SET
                          BLIZZARD ENTERTAINMENT, INC.;                   DEADLINE FOR DEFENDANTS TO
                       25 and MOUSEFLOW, INC.,                            RESPOND TO COMPLAINT
                       26                    Defendants.
                       27                                                 Complaint Filed: November 20, 2020
                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
      LOS ANGELES
                            Case 2:20-cv-02330-MCE-DB Document 14 Filed 12/28/20 Page 2 of 4


                        1   BURSOR & FISHER, P.A.
                            SCOTT A. BURSOR (SBN 276006)
                        2   scott@bursor.com
                            701 Brickell Avenue, Suite 1420
                        3   Miami, FL 33131
                            Telephone: +1 925 300 4455
                        4
                            Attorneys for Plaintiff
                        5   BRIAN SACCO
                        6
                            BLANK ROME LLP
                        7   ANA TAGVORYAN (SBN 246536)
                            atagvoryan@blankrome.com
                        8   HARRISON BROWN (SBN 291503)
                            hbrown@blankrome.com
                        9   JULIANNA SIMON (SBN 307664)
                            jmsimon@blankrome.com
                       10   2029 Century Park East, 6thh Floor
                            Los Angeles, CA 90067
                       11   Telephone: +1 424 239-3400
                            Facsimile: +1 424 239-3434
                       12
                            Attorneys for Defendant
                       13   MOUSEFLOW, INC.
                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                 -2-
                            Case 2:20-cv-02330-MCE-DB Document 14 Filed 12/28/20 Page 3 of 4


                        1          Plaintiff Brian Sacco (“Plaintiff”), Defendant Blizzard Entertainment, Inc.
                        2   (“Blizzard”), and Defendant Mouseflow, Inc. (“Mouseflow,” and collectively with Plaintiff
                        3   and Blizzard, the “Parties”) hereby submit this Stipulation as follows:
                        4          WHEREAS, Plaintiff filed the Complaint on November 20, 2020, Dkt. No. 1;
                        5          WHEREAS, Blizzard was served with the Summons and Complaint on November
                        6   25, 2020, Dkt. No. 4;
                        7          WHEREAS, Mouseflow was served with the Summons and Complaint on
                        8   November 30, 2020, Dkt. No. 5;
                        9          WHEREAS, Plaintiff granted Blizzard’s request for a 28-day extension of time to
                       10   respond to the Complaint, pursuant to Eastern District of California Civil Local Rule 144(a),
                       11   setting Blizzard’s new deadline to respond to January 13, 2021, Dkt. No. 6;
                       12          WHEREAS, Plaintiff granted Mouseflow’s request for a 28-day extension of time
                       13   to respond to the Complaint, pursuant to Eastern District of California Civil Local Rule
                       14   144(a), setting Mouseflow’s new deadline to respond to January 18, 2021, Dkt. No. 8;
                       15          WHEREAS, Plaintiff agrees to further extend both Defendants’ deadline to respond
                       16   to the Complaint to February 12, 2021, after the holiday season.
                       17          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
                       18   between the Parties, subject to the approval of the Court, that Blizzard and Mouseflow’s
                       19   deadline to respond to Plaintiff’s Complaint shall be February 12, 2021.
                       20
                            Dated: December 25, 2020              FAEGRE DRINKER BIDDLE & REATH LLP
                       21

                       22
                                                                  By:    /s/ Cindy C. Unegbu-Aribisala
                       23                                               CINDY C. UNEGBU-ARIBISALA
                       24                                               Attorneys for Defendant
                       25
                                                                        BLIZZARD ENTERTAINMENT, INC.

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                        -1-
                            Case 2:20-cv-02330-MCE-DB Document 14 Filed 12/28/20 Page 4 of 4


                        1   Dated: December 25, 2020                BLANK ROME LLP
                        2

                        3
                                                                    By:    /s/ Ana Tagvoryan
                                                                          ANA TAGVORYAN
                        4                                                 HARRISON BROWN
                                                                          JULIANNA SIMON
                        5
                                                                          Attorneys for Defendant
                        6                                                 MOUSEFLOW, INC.

                        7   Dated: December 25, 2020                BURSOR & FISHER, P.A.

                        8
                                                                    By:    /s/ Joel D. Smith
                        9                                                 JOEL D. SMITH
                       10                                                 Attorneys for Plaintiff
                                                                          BRIAN SACCO
                       11

                       12          Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed and on
                       13   whose behalf the filing is submitted, concur in the filing of this stipulation and have
                       14   authorized the filing of this stipulation.
                       15

                       16
                                                                    By:    /s/ Cindy C. Unegbu-Aribisala
                       17                                                 CINDY C. UNEGBU-ARIBISALA
                       18
                                                                          Attorneys for Defendant
                       19                                                 BLIZZARD ENTERTAINMENT, INC.

                       20

                       21          IT IS SO ORDERED.

                       22   Dated: December 25, 2020

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                          -2-
